Citation Nr: 1608341	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain with degenerative arthritis, status post labral repair, exclusive of the time period where a temporary total rating has been assigned.  

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain with degenerative arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1997 to September 1997, September 2008 to October 2008, and March 2010 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which granted service connection for right and left shoulder strains with degenerative arthritis and assigned noncompensable disability ratings effective July 29, 2010, the day after the Veteran's discharge from military service.  The Veteran disagreed with this initial determination and, by rating decision dated in June 2012, the RO found that the previous May 2011 rating decision contained clear and unmistakable error and increased the Veteran's disability rating for both shoulders to 10 percent, effective July 29, 2010, and assigned a temporary total rating for the right shoulder disability from March 9, 2011 to July 31, 2011 pursuant to 38 C.F.R. § 4.30 (2015) based on convalescence following a March 9, 2011 right shoulder labral repair.

In November 2015, the Veteran testified at a video-conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  During the hearing, the undersigned Veterans Law Judge held the record open for 60 days for the submission of new evidence, which was subsequently received in in January 2016, and the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence on the record.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

In October 2015 correspondence, the Veteran raised the issues of entitlement to an increased rating for his service-connected posttraumatic stress disorder (PTSD) and right knee disabilities, entitlement to service connection for bipolar disorder, depression, and insomnia, and entitlement to a total disability rating based on individual unemployability (TDIU), claimed as due to his PTSD.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.   


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  For the entire appeal period, the Veteran's right shoulder strain with degenerative arthritis, status post labral repair, has been manifested by complaints of pain and loss of range of motion of the arm, but not less than shoulder level, with normal muscle strength and asymptomatic scarring, which are not of a size to warrant a compensable rating and do not result in functional impairment; without ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or malunion or nonunion of the clavicle or scapula.

3.  For the entire appeal period, the Veteran's left shoulder strain with degenerative arthritis has been manifested by complaints of pain and loss of range of motion of the arm, but not less than shoulder level, with normal muscle strength and no scarring; without ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or malunion or nonunion of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right shoulder strain with degenerative arthritis, status post labral repair, exclusive of the time period where a temporary total rating has been assigned, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201-5003 (2015).

2.  The criteria for an initial rating in excess of 10 percent for left shoulder strain with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201-5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his bilateral shoulder disabilities from the original grant of service connection.  VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the May 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations in March 2011 and September 2014 to determine the nature and severity of his bilateral shoulder disorders.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral shoulder disorders as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the September 2014 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

The Veteran was provided an opportunity to set forth his contentions during the November 2015 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2015 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected bilateral shoulder disabilities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal any additional, outstanding evidence necessary for a fair adjudication of the Veteran's claims.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Historically, the Veteran's service treatment records show that he fell on his right side, injuring both shoulders in September 2008.  He was subsequently diagnosed with contracture shoulder region and synovitis of the acromioclavicular joint in June 2010.  He submitted a claim for service connection for a bilateral shoulder disorder in August 2010 and, by rating decision dated in May 2011, the RO granted service connection for right and left shoulder strains with degenerative arthritis and assigned noncompensable disability ratings effective July 29, 2010, the day after the Veteran's discharge from military service.  The Veteran disagreed with this initial determination and, by rating decision dated in June 2012, the RO found that the previous May 2011 rating decision contained clear and unmistakable error and increased the Veteran's disability rating for both shoulders to 10 percent effective July 29, 2010, and assigned a temporary total rating for the right shoulder from March 9, 2011 to July 31, 2011 pursuant to 38 C.F.R. § 4.30 for convalescence following a March 9, 2011 right shoulder labral repair.  The Veteran contends that he is entitled to a higher rating for his shoulder disorders due to the pain and functional impairment he experiences, to include difficulty throwing a football and lifting things overhead.

The Veteran's right and left shoulder strains with degenerative arthritis are each rated under Diagnostic Code 5201-5003.  As will be noted further herein, VA examinations consistently reflect that the Veteran is right hand dominant.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the service-connected disability is considered by analogy as a condition of limitation of motion of the arm (DC 5201) with degenerative arthritis (DC 5003)

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Limitation of arm motion that is limited to shoulder level warrants a 20 percent rating in the major and minor extremity.  Such limitation that is limited midway between the side and shoulder level warrants a 20 percent rating in the minor extremity and a 30 percent rating in the major extremity.  Such limitation to 25 degrees from the side warrants a 30 percent rating in the minor extremity and a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

Evidence relevant to the current level of severity of the Veteran's bilateral shoulder disorder includes VA examination reports dated in March 2011 and September 2014.  

During the March 2011 VA examination, it was noted that the Veteran was right-handed.  The Veteran reported that he injured both shoulders (right worse than left) when he fell off of a truck in June 2010 during his military service.  He indicated that his right shoulder pain had been worse than the left shoulder since his discharge from service in September 2010.  He underwent arthroscopic surgery of the right shoulder on March 9, 2011 (just two days prior to the March 2011 VA examination) and stated that, despite this surgery, he continued to experience persistent pain in the right shoulder.

At the time of the examination, the Veteran was complaining of pain in both the shoulders at rest.  He described the pain in both shoulders as constant and dull in nature at rest.  He rated the pain in the right shoulder as an 8 and the left shoulder as a 7 on a scale of 0 to 10 at rest.  He denied any weakness, stiffness, or fatigability in both shoulders at rest.  The Veteran stated that neither shoulder had dislocated since the onset of pain that began in the shoulder joints in September 2008 while in service.  The examiner wrote that there was no history of inflammatory arthritis, bone neoplasm, or metastatic bone disease to either shoulder joint.  As above, the Veteran was status post arthroscopic surgery of the right shoulder on March 9, 2011.  He stated that this surgery had not helped his right shoulder condition and he denied surgery on his left shoulder since the onset of pain in September 2008.  The Veteran treated his bilateral shoulder disorder with pain medication (Naprosyn 500 milligrams twice daily as needed) and indicated that there were no side effects from this medication but that it had not helped his bilateral shoulder condition.  The Veteran used an arm sling for his right shoulder and stated that the arm sling helped his right shoulder condition to some degree but that he did not use an arm sling for his left shoulder condition.  

The Veteran reported that he was previously employed as a forklift operator for approximately five years but that he had been unemployed since July 2010.  The Veteran stated that he would not be able to perform his occupation as a forklift operator due to his bilateral shoulder condition.  The Veteran stated that lifting objects weighing in excess of 30 to 50 pounds with either extremity would result in flare-up of that shoulder condition and reaching objects above the eye level with either upper extremity would result in flare-up of that shoulder condition while at work.  He indicated that getting in and out of the forklift while at work would result in flare-up of his bilateral shoulder condition.  With regard to an effect on activities of daily living, it was noted that the Veteran's activities of daily living were not affected by his bilateral shoulder condition.

On physical examination, active and passive range of motion of both shoulder joints with use of a goniometer against gravity and against strong resistance was as follows:  On range of motion testing of the right shoulder, the Veteran had flexion to 60 degrees, abduction to 40 degrees, adduction to 30 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  On range of motion testing of the left shoulder, the Veteran had flexion to 110 degrees, abduction to 100 degrees, adduction to 30 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  

The Veteran experienced mild pain on motion of both shoulder.  Specifically, with regard to the right shoulder, the Veteran had forward flexion from 50 to 60 degrees and abduction from 30 to 40 degrees.  With regard to the left shoulder, the Veteran had forward flexion from 100 to 110 degrees and abduction from 90 to 100 degrees.  The Veteran did not experience pain in either shoulder with adduction, internal rotation, or external rotation.  With repetition times three, there was no additional loss of function of either shoulder joint from pain, fatigue, weakness, or lack of endurance.  With regard to flare-ups, the Veteran experienced flare-up of both the shoulder joints with change in temperature, especially cold and damp temperature; lifting objects with either upper extremity weighing in excess of 30 to 50 pounds; and reaching objects with either upper extremity above eye level.  The Veteran stated that, during flare-ups, the pain in both shoulder joints was of equal intensity, especially a 10 on a scale of 1 to 10.  The alleviating factors for flare-up of his bilateral shoulder condition were resting both of his shoulders for approximately one hour, applying a TENS unit to each shoulder joint for approximately 30 minutes, and taking pain medication.  The Veteran reported that flare-ups of his bilateral shoulder condition occurred two to three times per week and that these flare-ups usually lasted about two hours in duration.  The Veteran experienced an additional 30 percent limitation of function with daily activities during flare-up of his left shoulder joint.  The Veteran experienced an additional 20 percent limitation of function with daily activities during flare-ups of his right shoulder joint.  With regard to instability, at the time of the examination both of the shoulder joints were clinically stable.  There was no swelling, tenderness, or crepitation on active and passive range of motion for either shoulder joint.  It was noted that a January 2011 x-ray shoulder mild degenerative arthritis of both shoulder joints.  

Diagnoses included mild chronic right shoulder strain, status post arthroscopic surgery of the right shoulder, mild chronic left shoulder strain, and mild degenerative arthritis of both shoulder joints as reported in a January 2011 x-ray.

During the September 2014 VA examination, it was noted that the Veteran's claims file was reviewed.  The examiner continued a diagnosis of bilateral shoulder strain and also noted a diagnosis of labral tear, including SLAP of the right shoulder in 2008.  The examiner noted that the Veteran was right hand dominant.  The Veteran reported that flare-ups impact the function of the shoulder but denied functional loss or functional impairment of the joint.  

On range of motion testing of the left shoulder, the Veteran had flexion from 0 to 165 degrees, abduction from 0 to 165 degrees, external rotation from 0 to 80 degrees, and internal rotation from 0 to 80 degrees.  On range of motion testing of the right shoulder, the Veteran had flexion from 0 to 165 degrees, abduction from 0 to 165 degrees, external rotation from 0 to 80 degrees, and internal rotation from 0 to 80 degrees.  It was noted that the Veteran's loss of motion did not, itself, contribute to functional loss.  There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  

The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or loss of range of motion after three repetitions.  The Veteran was being examined immediately after repetitive use over time and there was no pain, weakness, fatigability, or incoordination which significantly limited functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up and the Veteran did not report flare-ups.  The examiner further wrote that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  The examiner also wrote that pain, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  There were no additional factors contributing to the disabilities.  

On muscle strength testing, the Veteran had normal strength in each shoulder and there was no reduction on muscle strength or muscle atrophy.  There was no ankylosis and no rotator cuff conditions.  There was no instability, dislocation, or labral pathology suspected.  There was also no clavicle, scapula, acromioclavicular (AC) joint, or sternoclavicular joint condition suspected.  There were no conditions or impairments of the humerus, specifically no loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus with moderate or marked deformity.  With regard to prior surgeries, it was noted that the Veteran underwent arthroscopic labral tear repair in 2011 with a residual of pain, described as a severity of 4 to 8 on a scale of 1 to 10.  With regard to other pertinent physical findings, the examiner noted normal shoulder contains with no joint tenderness, no tenderness on palpation of the AC joint, no deformity, and no swelling or bony crepitus.  The examiner indicated that the Veteran had a healed arthroscopic scar measuring 0.5 centimeters (cm) by 0.5 cm of the portals which did not result in tenderness, deep fixation, or keloid.  The Veteran did not use an assistive device and the examiner noted that there was no functional
impairment of an extremity such that no effective function remains other than
that which would be equally well served by an amputation with prosthesis.  It was noted that imaging studies of the shoulder had been performed which showed degenerative or traumatic arthritis.  There was no evidence of crepitus.  With regard to functional impact, it was noted that the Veteran's bilateral shoulder disorders did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  

In an October 2014 addendum, the VA examiner wrote that there was no additional functional impairment with repetitive use.  Specifically, there was no pain, weakness, fatigability, or incoordination which limited functional ability during flare-ups or with repeated use of the shoulders over a period of time.  

Also of record are treatment records dated through February 2015, which show treatment for the Veteran's shoulder disorders.  Notably, the nature of the Veteran's shoulder disorders in these records is consistent with the examination findings noted above.  Significantly, an August 2010 x-ray of the bilateral shoulders shows evidence of a prior right shoulder dislocation with a large Hill-Sachs lesion and questionable osseous Bankart lesion.  A magnetic resonance imaging (MRI) scan of the right shoulder showed partial rotator cuff tear.  Also, a May 2012 VA treatment record notes complaints of left shoulder tenderness to palpation anteriorly and laterally.  It was noted that the Veteran's active range of motion was limited to 30 degrees on forward flexion and abduction due to pain but that he was able to forward flex at least 120 degrees on passive range of motion.  A July 2012 MRI of the left shoulder was negative for any tears but did show rotator cuff tendinopathy.  An October 2012 VA treatment record shows that the Veteran's left shoulder pain was progressing significantly and that his right shoulder "doesn't both him so much."  

During the November 2015 Board hearing, the Veteran testified that his bilateral shoulder disabilities result in constant pain, trouble sleeping, trouble throwing a football, and pain on overhead lifting.  In January 2016, the Veteran submitted a journal regarding his shoulder pain from April 2015 to September 2105.  These journal entries show complaints of bilateral shoulder pain with occasional crunching/cracking and trouble sleeping.  

On review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted for limitation of motion of the left shoulder pursuant to DC 5201 as there is no evidence of loss of range of motion of the arm to less than shoulder level.  As above, during the March 2011 VA examination the Veteran had forward flexion to 110 degrees (with pain at 100 degrees), abduction to 100 degrees (with pain at 90 degrees), adduction to 30 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  While the examiner reported that the Veteran experienced an additional 30 percent limitation of function with daily activities during flare-up of his left shoulder joint, the nature of the limitation of function was not described, nor was the resulting additional limitation of motion, if any, expressed in degrees.  During the September 2014 VA examination the Veteran had flexion to 165 degrees, abduction to 165 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  In addition, each of these examination reports that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  While the Veteran reportedly had only 30 degrees of active flexion in the left shoulder in May 2012, he was noted to have forward flexion to at least 120 degrees on passive range of motion.  Such factors do not result in functional loss more nearly approximating limitation of arm motion at the shoulder level.  See DeLuca, supra; Mitchell, supra.  

The Board also finds that an initial rating in excess of 10 percent is not warranted for limitation of motion of the right shoulder prior to March 9, 2011 or beginning August 1, 2011.  Significantly, while there is evidence of limitation of motion at shoulder level in the March 2011 VA examination report, this examination was performed on March 11, 2011, just two days after the Veteran's right shoulder surgery and he is in receipt of a 100 percent rating for such time period.  Furthermore, during the March 2011 VA examination, the Veteran still had forward flexion to 60 degrees (with pain at 50 degrees), abduction to 40 degrees (with pain at 30 degrees), adduction to 30 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  After the Veteran recovered from his March 2011 right shoulder surgery, the September 2014 VA examination shows that the Veteran had flexion to 165 degrees, abduction to 165 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  Significantly, the September 2014 VA examination report notes that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination. Such factors do not result in functional loss more nearly approximating limitation of arm motion at the shoulder level.  See DeLuca, supra; Mitchell, supra.  While the Veteran's VA treatment records do not show any range of motion findings with regard to the right shoulder between August 1, 2011 and the September 2014 VA examination, it appears that the Veteran's right shoulder disability was improved by his March 9, 2011 surgery as an October 2012 VA treatment report notes that the right shoulder "doesn't both him so much."  

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the shoulders. However, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or malunion or nonunion of the clavicle or scapula, as documented in the VA examination reports and treatment records.  Consideration of DCs 5200, 5202 and 5203 is therefore not warranted.  In addition, while degenerative changes of the shoulder have been found on X-ray, there is no evidence of X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Therefore, a higher rating under DC 5003 is not warranted. 

The Board notes that the Veteran has a scar associated with this right shoulder disability.  In this regard, at the September 2014 VA examination, he was noted to have a healed arthroscopic scar measuring 0.5 centimeters (cm) by 0.5 cm of the portals which did not result in tenderness, deep fixation, or keloid.  However, as such scar is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment, the Board finds that a separate rating for scars associated with the Veteran's right shoulder disability is not warranted.  DCs 7800-7805.

The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several DCs; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's bilateral shoulder disabilities.  As discussed above, the symptoms associated with the Veteran's disabilities-namely subjective complaints of pain and loss of range of arm motion-are contemplated in the application of DC 5201.  Moreover, as previously discussed, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or malunion or nonunion of the clavicle or scapula, which could, potentially, support the award of separate ratings in this case.  Furthermore, the September 2014 VA examiner determined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his bilateral shoulder disorders.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral shoulder disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period, with the exception of the period from March 9, 2011 through July 31, 2011 when the Veteran's right shoulder disability was assigned a temporary total rating.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected bilateral shoulder disabilities, and notes that his lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected bilateral shoulder disabilities.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected bilateral shoulder disabilities at issue.   

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Specifically, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral shoulder disabilities with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his shoulder disabilities which includes his limitation of motion and pain as well as the functional impairment resulting from such symptoms, either singularly or in combination, which includes, constant pain, trouble sleeping, trouble throwing a football, and pain on overhead lifting.  See DeLuca, supra; Mitchell, supra.     

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's shoulder disabilities.  These service-connected disorders requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 10 percent ratings contemplates his functional loss, to include limited range of motion, as a result of his bilateral shoulder disabilities.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected left shoulder, left upper extremity neuropathy, and/or cervical spine disabilities at issue is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447   (2009)), here, the evidence reflects that the Veteran has been employed full-time during most of this appeal.  Significantly, during the November 2015 Board hearing the Veteran testified that he did not work from 2010 to 2012 but that he has worked full-time since 2012.  The Veteran indicated that he used to use heavy machinery at work but that his duties were changed to due to his bilateral shoulder disabilities.  He also testified that he was reprimanded occasionally at work for taking longer breaks than allowed due to his shoulder pain.  He indicated that he misses work occasionally due to his service-connected PTSD but does not miss work due to his bilateral shoulder disabilities.  Furthermore, in October 2015, the Veteran submitted a claim for a TDIU, which has been referred to the AOJ, in which he only alleged that his PTSD rendered him unemployable.  Therefore, a claim for a TDIU has not reasonably been raised in connection with the current claims for higher initial ratings for the Veteran's bilateral shoulder disabilities and need not be further addressed at this time.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for higher initial ratings for his bilateral shoulder disabilities.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for right shoulder strain with degenerative arthritis, status post labral repair, exclusive of the time period where a temporary total rating has been assigned, is denied.

An initial rating in excess of 10 percent for left shoulder strain with degenerative arthritis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


